DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites a normal pressure is a pressure in a range where neither decompression nor compression is made. It would appear normal pressure is essentially atmospheric pressure. Thus, it is unclear how atmospheric pressure spans a range.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek et al. (2003/0079504) and further in view of  CN 1782756 as cited in the machine translation provided by the Applicant.
Regarding claims 1, 7, and 13-16, Boek discloses a method for manufacturing an optical fiber preform comprising forming a porous preform (5) by depositing silica soot on a rod (OVD) [0018]-[0019].
Boek discloses dehydrating and sintering the porous preform with a dehydrating/ doping thermal step at a doping temperature of at least 1000-1350 degrees Celsius [0027].  Boek discloses the pressure of the drying gas/ dopant, i.e. chlorine, has a partial pressure within the range of at 20% to 40% (claims 1, 5, 19 [0021]-[0026]).  Boek teaches the doping atmosphere comprising a chlorine containing gas and a carrier gas IG, such as an inert gas ([0023]) is provided at a doping pressure of at least 1.013X102 kPa, which includes the value of 1.013X102 kPa, which is normal pressure that is neither under decompression or compression.  
Boek specifically states the doping step may be repeated to further dope the preform [0033] and following the final doping step is a sintering step comprising a temperature of 1300-1600 degrees Celsius, wherein known or suitable sintering techniques may be used and the pressure may be released, thus assuming normal pressure [0034].
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	Boek does not disclose the bulk density of claims 1 and 7.  
CN1782756 further recites forming an optical preform from a porous preform of 0.7 g/cm3 (page 22, first paragraph) and comprising a drying/dehydrating step using a chlorine gas and nitrogen gas (page 22 last paragraph) and alternatively doping with fluorine or a similar compound  followed by sintering a dehydrated porous preform at temperatures and pressures overlapping Boek result in a  density of 1.8-2.2 g/cm3  and suggests the optical fiber being compliant with ITU-T G.652D for a fiber that is more bend tolerant and exhibits less loss thus Applicant would further expect the sintered preform of Boek to at some point within the disclosed temperature range of Boek to result in this density.
CN1782756 in the method of Boek because CN1782756 suggests such a density for a similar method of manufacturing a fiber.
MPEP 2112.01 states,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Where Boek discloses the method of present claim 1 and CN1782756 makes the bulk density obvious a prima facie case of obviousness exists that the density of the semi sintered porous preform at some point within the range of 1300-1600 degrees Celsius would be within the claimed range of 1.8-2.0 g/cm3 and the optical fiber be compliant with ITU-T G.652D.
Regarding claims 3 and 9, Boek discloses the doping time to be selected based on the amount of doping thus it would be obvious to one skilled in the art to optimize the reacting time to achieve a desired amount of drying/doping [0026].  Additionally, Boek discloses a reacting time of at least 60 minutes or 60-180 minutes, thus an overlapping range with claims 3 and 9.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek et al. (2003/0079504) and CN1782756 as applied to above and further in view of Orita (US 20060115913).
Regarding claims 6 and 12, Boek does not disclose sintering under vacuum.
.
Response to Arguments
Applicant's arguments filed February 3, 2020 have been fully considered but they are not persuasive. Applicant argues Boek teaches a pressure chamber, thus suggesting the doping process is conducted under a pressurized atmosphere.  Applicant highlights the chamber is called a pressure chamber at the bottom of page 8 of the remarks. Although the pressure chamber allows for a pressurized atmosphere, it does not limit doping process to be at a pressure above normal pressure.  The applicant also argues Boek is silent regarding a pressure where neither decompression nor compression is made. The Examiner disagrees. In the highlighted sections of Boek ([0004], [0005], [0026]), Boek teaches a pressure of at least 1.013x102 kPa. This includes a pressure of 1.013x102 kPa, which the applicant acknowledges is a pressure where neither decompression nor compression is made on page 9 of the remarks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741